         Case 0:21-cv-00125-SWS Document 30 Filed 07/27/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF WYOMING                                          4M//:52
RIA R SQUARED,INC.,
a Delaware corporation,                                                                --i zri




              Plaintiff

       V.                                                 Civil Action No. 21-CV-125-S


PAUL D. MCCOWN,and
MCCOWN ENTERPRISES,LLC,

              Defendants


    ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF'S
               SECOND MOTION FOR EXPEDITED DISCOVERY



       THIS MATTER comes before the Court on Plaintiffs Second Motion for Expedited

Discovery(Doc. 29). HaHng considered the motion and reviewed the record herein, the Court

finds Plaintiff has shown good cause in support of some, but not all, of its second request to

conduct supplemental and limited expedited document discovery prior to a Rule 26

conference. See Qwest Commc'ns IntH, Inc. v. Wor/dQmst Networks, Inc., 213 F.R.D. 418, 419(D.

Colo. 2003)("a party seeking expedited discovery in advance of a Rule 26(Q conference has

the burden of showing good cause for the requested departure from usual discovery

procedures"). Plaintiff has not sufficiendy identified why certain non-parties who have already

received document subpoenas should be served with additional document subpoenas.

{Compare Doc. 7 p. 2 with Doc. 29 p. 7.) Based on the information currendy before the Court,

it will not authorize additional expedited discovery requests to the non-parties who have

previously received document subpoenas. See Washington v. Correia, 546 F. App'x 786, 787-88
           Case 0:21-cv-00125-SWS Document 30 Filed 07/27/21 Page 2 of 3




(10th Cir. 2013)(unpublished)(authorizing or denying a request for expedited discovery rests

within a court's discretion). Plaintiff has shown good cause to issue document subpoenas to

the previously unknown non-parties who received or assisted in transferring some of the loan

proceeds at issue in this case. (See Doc. 29 p. 5.) The need for limited expedited discovery

due to the fungible nature of the money at issue outweighs any prejudice to the responding

part\\


         IT IS THEREFORE ORDERED that Plaintiffs Second Motion for Expedited

Discovery (Doc. 29) is GRANTED IN PART AND DENIED IN PART. Plaintiff RIA

R Squared, Inc. is hereby authorized, prior to the Initial Discovery Conference and other

prerequisites contained in the Federal Rules of Chil Procedure, to serve subpoenas pursuant

to the procedure required by Fed. R. Civ. P. 45 seeking production of the categories of

documents described in Plaintiffs Second Motion for Expedited Discovery(Doc.29) and due

return according to law on the following parties and entities:

            • Wyoming Business Council

            • Susan Gleason


            • JP Morgan

            •   Notre Dame Federal Credit Union


            • Central Bank and Trust


            • Jake and Hillary Halsmer

            • Eli and Maria Rowney

            • Will and Erin Dowdy


                 Ori:)er GRANitNG Plaintiff's Sf.cond Motion for ExpEDi riiD Discovery
         RIA R Squared,Inc. v. PaulD. McCown,btaj^ Docket No. Civil Action No. 21-CV425-S
                                              Page 2 of 3
        Case 0:21-cv-00125-SWS Document 30 Filed 07/27/21 Page 3 of 3




         •   DonorsTrust


         • Doug and Amy Tietz; and

         • Google.

Plaintiffs Second Motion for Expedited Discovery (Doc. 29) is DENIED WITHOUT

PREJUDUCE and no additional document subpoenas may issue as to:

         • Paul & Claire Aiarcon;

         • Phillip McCown

         • Jonathan Tonkowich;

         • Trolan LLC;


         • Wyoming Catholic College;

         • Wyoming Community Bank; and

         • Robert W.Baird and Company.

DATED this 77 day ofJuly, 2021.



                                                    !cott W. Skavdahl
                                                    United States District Judge




              Order GR/\nting PLy\iNTiFr's Second Motion for Expedited Discovery
      RIA R Squared,Inc. v.Paul d. McCown,htai^ Docket No. Civil Action No. 21-CV-125-S
                                           Page 3 of 3
